Title: From Thomas Jefferson to Mason Locke Weems, 13 December 1804
From: Jefferson, Thomas
To: Weems, Mason Locke


                  
                     Sir 
                     
                     Washington Dec. 13. 04.
                  
                  I thank you for the pamphlet you were so kind as to send me which I have read with great satisfaction. you ask my opinion on the subject of publishing the works of Algernon Sidney. the world has so long and so generally sounded the praises of his Discourses on government, that it seems superfluous, and even presumptuous, for an individual to add his feeble breath to the gale. they are in truth a rich treasure of republican principles, supported by copious & cogent arguments, and adorned with the finest flowers of science. it is probably the best elementary book of the principles of government, as founded in natural right, which has ever been published in any language: and it is much to be desired in such a government as ours that it should be put into the hands of our youth as soon as their minds are sufficiently matured for that branch of study. in publishing it, I think his life, trial & letters should be thrown into one volume & the Discourses into another. the latter is the most important, & many purses can reach one volume which could not conveniently extend to the other. should you proceed to the publication, be so good as to consider me as a subscriber: and accept my salutations & assurances of great esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               